Chiechi, J., dissenting in part and concurring in part: I dissent from the holding and rationale of the majority opinion. I concur with the majority opinion only to the extent that the majority opinion results in allowing petitioners to challenge the existence or the amount of the tax liability specified in the final notice — notice of intent to levy and notice of your right to a hearing (notice of intent to levy) with respect to their taxable year 2000.1 The foregoing result is the only proper result in the instant case because the following regulations, which bind respondent, require it: (e) Matters considered at CDP hearing — {1) In general. * * * The taxpayer also may raise challenges to the existence or amount of the tax liability specified on the CDP Notice for any tax period shown on the CDP Notice if the taxpayer did not receive a statutory notice of deficiency for that tax liability or did not otherwise have an opportunity to dispute that tax liability. * * * if: sf: ‡ % :}: ‡ ‡ (3) Questions and answers. The questions and answers illustrate the provisions of this paragraph (e) as follows: if? if: if: :{: if: if* if: Q-E2. When is a taxpayer entitled to challenge the existence or amount of the tax liability specified in the CDP Notice? A-E2. A taxpayer is entitled to challenge the existence or amount of the tax liability specified in the CDP Notice if the taxpayer did not receive a statutory notice of deficiency for such liability or did not otherwise have an opportunity to dispute such liability. * * * [Sec. 301.6330-l(e)(l), (3) Q&A-E2, Proced. & Admin. Regs.; emphasis added.] Holmes, J., agrees with this dissenting in part and concurring in part opinion.   The notice of intent to levy specified that petitioners had a total tax liability for 2000 of $222,315.34. That liability consisted of the tax due, penalties, and interest thereon, totaling $213,495, which petitioners reported in their Federal income tax return for 2000 that they filed on or about Oct. 18, 2001, and which respondent assessed, plus any penalties as well as interest on the total liability accruing after Oct. 18, 2001, and before Mar. 19, 2002, the date on which respondent issued the notice of intent to levy with respect to petitioners’ taxable year 2000.